Name: 2014/789/EU: Council Decision of 10 November 2014 on the conclusion, on behalf of the European Union and its Member States, of the Additional Protocol to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, to take account of the accession of Croatia to the European Union
 Type: Decision
 Subject Matter: Europe;  European construction;  international affairs;  international trade;  Asia and Oceania
 Date Published: 2014-11-14

 14.11.2014 EN Official Journal of the European Union L 329/1 COUNCIL DECISION of 10 November 2014 on the conclusion, on behalf of the European Union and its Member States, of the Additional Protocol to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, to take account of the accession of Croatia to the European Union (2014/789/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Articles 100(2) and 167(3) and Article 207, in conjunction with point (a)(v) of the second subparagraph of Article 218(6), thereof, Having regard to the Act of Accession of Croatia, and in particular the second subparagraph of Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision 2014/257/EU (1), the Additional Protocol to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, to take account of the accession of Croatia to the European Union (the Additional Protocol) was signed, and has been applied provisionally as from 1 July 2013, pending the completion of the procedures for its conclusion. (2) The Additional Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Additional Protocol to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, to take account of the accession of Croatia to the European Union is hereby approved on behalf of the Union and its Member States (2). Article 2 The President of the Council shall designate the person(s) empowered to proceed, on behalf of the Union and its Member States, to give the notification referred to in Article 9 of the Additional Protocol regarding completion of the internal procedures for the entry into force. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 November 2014. For the Council The President M. MARTINA (1) OJ L 140, 14.5.2014, p. 1. (2) The text of the Additional Protocol will be published together with the decision on its signature.